Title: To George Washington from Abraham Bosomworth, 7 July 1758
From: Bosomworth, Abraham
To: Washington, George

 

Dear Sir
Camp at Reas Town 7th July 1758

I take this opportunity of acquainting you that I have sent off this morning 24 Pickt Warriors to Fort Du Quesne, with Orders to take a Prisoner if possible, and make what Discoveries they can about the Fort; I make no doubt from the good Opinion I have of them, but on their Return we shall receive some Intelligence of the Strength and Motions of the Enemy. Colo. Bouquet has thought proper to send Williams and Vaughan two Serjeants of your Regt along with them, to prevent Imposition, and desired me to inform you that all our Indians are now distinguished by a yellow Badge, or Fillett which they wear round their Heads, or tye about their Arms or Breast, as they think fitt and are very conspicuous, & easily seen at a distance in the woods. You’ll therefore please Direct the Same Marks to be affixed to all those Indians with you at Cumberland and let them know they are never to appear from Camp without them, as by Neglect thereof, they will be deemed Enemies and fired upon by the White People; You will therefore be so good as recommend the Strict Observance of this Destinction in the Strongest Terms you can, to prevent the fatal Effects of killing one another & Communicate the same to Colo. Byrd on his Arrival, & in case any of his People should go a Scouting, or be sent to the French Fort he will take Care they are all distinguished in the manner described, I have sent you a Pattern enclosed & am Dr Sir With all Sincerity Your much Obliged Hble S⟨erv⟩t

A. Bosomworth


My best Complts to Colo. Byrd & all your Gentlemen.
I shall be glad to hear from you if your Time will permit we hear nothing extraordinary at this Camp but wait in daily expectation of the Arrival of the General & the Artillery.
I have heard nothing yet about the Canteens which I wrote to Philada for but dare say they will be here soon.

